Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species A7, including claims 1-2 and 5-10, in the reply filed on 10/29/2021 is acknowledged.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-2, 5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 22015/0146147).
Regarding claim 1, Choi et al.
a first substrate (202a); 
a second substrate (202b) assembled with the first substrate; 
a display medium layer (212) disposed between the first substrate and the second substrate; 
a hydrophobic surface (204a or 204b; see at least paragraph 0092) disposed on at least one of the first substrate and the second substrate, facing the display medium layer; 
a sealant-contacting surface (206a and 206b) disposed on the at least one of the first substrate and the second substrate, and being less hydrophobic than the hydrophobic surface, wherein the hydrophobic surface comprises an inner portion and an outer portion sandwiching the sealant-contacting surface; and 
a sealant (portion of polymer 208 can act as sealant) disposed between the first substrate and the second substrate, and extending within the sealant-contacting surface.
Regarding claim 2, Choi et al. (figures 3-4) discloses an alignment layer (204a or 204b) disposed on the at least one of the first substrate and the second substrate and surrounded by the sealant.
Regarding claim 5, Choi et al. (figures 3-4) discloses wherein the alignment layer extends to be in contact with the sealant, and the alignment layer is subjected to a hydrophobic treatment to form the inner portion of the hydrophobic surface.
Regarding claim 7, Choi et al. (figures 3-4) discloses wherein the alignment layer further extends to overlap the sealant.
Regarding claim 9, Choi et al. (figures 3-4) discloses wherein the alignment layer further extends to a region between an edge of the at least one of the first substrate and the second .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 22015/0146147) in view of Yun et al. (US 2009/0021681).
Regarding claim 6, Choi et al. discloses the limitations as shown in the rejection of claim 5 above.  However, Choi et al. is silent regarding wherein the alignment layer is made of an inorganic alignment material.  Yun et al. (figure 1) teaches wherein the alignment layer is made of an inorganic alignment material (C or T; see at least paragraph 0031).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alignment layer as taught by Yun et al. 
Regarding claim 8, Choi et al. as modified by Yun et al. teaches an inorganic layer disposed between the sealant and the alignment layer, wherein a surface of the inorganic layer forms the sealant-contacting surface (see at least paragraph 0076).
Regarding claim 10, Choi et al. as modified by Yun et al. teaches an inorganic layer disposed on the at least one of the first substrate and the second substrate, wherein a first portion of the inorganic layer overlaps the sealant and a second portion of the inorganic layer extends inward beyond an inner edge of the sealant, the first portion of the inorganic layer is less hydrophobic than the second portion of the inorganic layer, the first portion of the inorganic layer forms the sealant-contacting surface and the second portion of the inorganic layer forms the inner portion of the hydrophobic surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871